Citation Nr: 1430394	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for myopathic syndrome.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for left posterior tibial tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

	
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1993 to January 1994 with subsequent service in the Air National Guard to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of entitlement to service connection for left leg posterior tibial tendonitis and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension, diabetes mellitus, and myopathic syndrome and muscle disorder were not incurred during a period of active duty service or within one year of discharge.

2.  Hyperlipidemia is tantamount to a laboratory finding, and does not qualify as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for myopathic syndrome and muscle disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in June 2009.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran or him in this appeal.  Hence, the duty to notify has been satisfactorily met. 

VA has obtained service treatment and personnel records, assisted the Veteran and the appellant obtaining evidence (post-service VA and private outpatient treatment records and lay statements), and afforded the Veteran the opportunity to give testimony before the Board. 

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the Acting VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The Acting VLJ asked specific questions, however, directed at identifying the criteria for service connection.  The Acting VLJ also sought to identify any pertinent evidence not currently associated with the claims.  The Veteran also volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus type II, hypertension, hyperlipidemia, and myopathic syndrome and muscle disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for some disorders, including hypertension and diabetes mellitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2013).   Presumptive regulations, however, do not apply to periods of active duty for training (or inactive duty for training for that matter).  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

In this case, the Veteran contends that his hypertension, diabetes mellitus, and myopathic syndrome had its onset during his service in the Air National Guard.  

Initially, the Board notes that because hypertension, diabetes mellitus, and myopathic syndrome and muscle disorders are considered diseases and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension, diabetes, and myopathic syndrome had their onset during, or were aggravated by, a period of ACDUTRA in relation to the Veteran's service in the reserves, rather than based on any presumptive incurrence within one year after the reserves service.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA. Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a).  The record does not indicate, and the Veteran does not contend, that any of these three "injuries" occurred during his service.

The records show that the Veteran's hypertension, diabetes mellitus, and myopathic syndrome did not have their onset during a period of active duty.  The personnel department shows that the Veteran had a period of active duty service from September 1993 to January 1994 in the U.S. Air Force, as noted above.  Thereafter the Veteran had mostly inactive service in the Air National Guard to April 2009.

During the Veteran's service in the Air National Guard, a June 2008 private treatment record notes an assessment of myopathy.  A July 2009 private treatment record shows an assessment of diabetes mellitus and also notes that the Veteran is on medication for high blood pressure.  A July 2009 VA examination report also shows a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins (For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. These must be confirmed by readings taken two or more times on at least three different days.).  Personnel records show the Veteran had periods of active and inactive duty training from January 1994 through August 2003 and that he was discharged from the Air National Guard in April 2009.  There is no record that the Veteran's diabetes mellitus, hypertension, or myopathic syndrome and muscle disorder had their onset during a period of active service.  

The Veteran testified that he worked for the National Guard full-time as a technician and had "dual status" as a National Guardsman and civilian employee during this time.  He noted that he wore a uniform on a full-time basis and that all of this claimed disabilities occurred during this time.  See Board hearing transcript, pp.5-6.  He also indicated that he had private medical insurance at that time.  Id at 18.  He testified that he remembered the muscle disorder being diagnosed in 1997 or 1998.  See Board hearing transcript, p. 17.

The record shows that the Veteran served approximately one weekend per month on active duty training.  See AF Form 526 in the personnel records and Board hearing transcript, p. 5.  Therefore the evidence does not show that the Veteran's diabetes mellitus type II, hypertension, and myopathic syndrome and muscle disorder had their onset during a period of active duty training in the National Guard, but rather occurred during the Veteran's civilian service working for the Air Force as a civilian technician.

As the Veteran's hypertension, diabetes mellitus type II, and myopathic syndrome was not shown as being manifested during a period of active duty or within one year of the Veteran's discharge from active duty in January 1994, service connection for these disabilities is not warranted.

With respect to the Veteran's service connection claim for hyperlipidemia, this disorder is not considered a disability for VA purposes.  The definition of hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, hypertriglycerides, etc."  See Dorland's Illustrated Medical Dictionary, 792 (28th ed. 1994) at pg. 795. 

While the evidence shows that the Veteran has been noted to have hyperlipidemia upon private records (e.g., in July 2009), such a finding is not recognized as a disability for VA benefits purposes.  See §§ 38 U.S.C.A. 101(16), 105(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(c) (2013); see also 61 Fed Reg. 20,440 , 20, 445 (May 7, 1996((diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). 

The term "disability" as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013).  There is, however, no evidence showing that the Veteran's hyperlipidemia has resulted in a disability. 

In sum, the Board concludes that hyperlipidemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded. Accordingly service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for myopathic syndrome is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for diabetes mellitus type II is denied.


REMAND

The Veteran was provided a VA examination in July 2012 to address the Veteran's pes planus disability, which was shown at entry into his period of active duty service in 1993.  The examiner found that the Veteran's pre-existing pes planus was not aggravated by his military service.  However, it is not clear that the examiner considered all pertinent evidence.  Specifically the service treatment records show treatment for left plantar fasciitis and tendonitis after the Veteran complained of left foot and ankle pain.  Moreover, at entry the Veteran's pes planus disability was considered moderate and not disabling.  However, after service in July 2003 a private treatment record mentions that the Veteran's pes planus was severe.  None of these factors were mentioned in the July 2012 opinion and must be considered in the opinion provided on remand.

In addition as the Veteran is service-connected for left foot tendonitis, a medical opinion is warranted addressing whether this disability caused or aggravated the Veteran's pes planus and/or left leg posterior tibial tendonitis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a service connection claim for pes planus and left leg tibial tendonitis secondary to left foot tendonitis.

2.  Schedule the Veteran for a VA orthopedic examination with a clinician of relevant experience to  ascertain the origins or etiology of his bilateral pes planus and left leg posterior tibial tendonitis disabilities.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

After a review of the claims folders and an examination of the Veteran, the examiner should do the examiner should do the following:

(a)  The examiner should provide an assessment of all present foot diagnoses, i.e., pes planus, plantar fasciitis, posterior tibial tendonitis, etc.;

(b)  Regarding the pes planus, which was noted on the May 1993 enlistment physical as pes planus, moderate, asymptomatic, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service and his treatment for left ankle/foot pain and plantar fasciitis, any resultant increase in the pes planus in service was due to the natural progress of the disease.  The examiner also should consider the post-service private treatment record dated in July 2003 noting severe pes planus.

(c)  Regarding the posterior tibial tendonitis, the examiner should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current pes planus and/ or posterior tibial tendonitis was caused, or aggravated (permanently worsened) beyond the natural progress of the disorder by his service connected left foot tendonitis.

Note 1: In providing answers to the above questions, if the examiner concludes that the Veteran's pes planus and/ or left leg posterior tibial tendonitis was aggravated by his service connected left foot tendonitis, the examiner should provide a base-line as to the severity of the pes planus and/ or left leg posterior tibial tendonitis before being aggravated by his service connected left foot tendonitis, if possible.

Note 2: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3: The Veteran's subjective history of his symptoms should be considered.

Note 4: The rationale for all opinions expressed in the examination above should be provided. If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


